DETAILED ACTION
In response to communications filed 11 October 2022, claims 1, 8, 13, and 15 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, lines 13-15, filed 11 October 2022, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn.
Applicant’s arguments, see pages 9-12, filed 11 October 2022, with respect to claims 1, 8, and 15 have been fully considered. On page 11, lines 8-28, applicant argues that Codella does not teach one event significance level of multiple specified event significance levels and/or the determined level of event significance being a highest event significance level. However, these arguments are not persuasive, because Codella teaches in 3:15-28 and 5:36-44, multiple event significance levels of being an “event” or “non-event.” Codella further teaches automatically generating a visual representation for an “event,” i.e., a highest event significance level, as further described in the instant rejection. Accordingly, Codella teaches the claim limitations at issue.
Applicants additional arguments with respect to claims 1, 8, and 15 on pages 9-12 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 8-14, the “one or more computer readable storage media” are interpreted in light of paragraph [0134] of the specification that states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Codella et al. (US 9,002,069 B2) in view of Kozloski et al. (US 2018/0286099 A1) and Estes (US 2014/0129559 A1).

Regarding claim 1, Codella teaches a computer-implemented method comprising:
determining, using machine learning, contextual data associated with event data for an event (see Codella 5:24-36, “extracting at least one visual semantic concept from the multiple images,” where the “visual semantic concept[s]” are contextual data),
the event having a timeline associated therewith and the event data including multiple digitally-recorded components of real-life imagery depicting one or more aspects of the event, the event being a real-life event (see Codella 5:24-36, “streaming multiple images from at least one social media source in real-time”);
determining a level of event significance of the event in a database of events based on the contextual data associated with the event data for the event (see Codella 5:36-44, the “event . . . signal strength” is a level of significance based on “semantic concept” contextual data),
the determined level of event significance being one event significance level of multiple specified event significance levels (see Codella 3:15-28 and 5:36-44, “comparing signal strength . . . to a predetermined outlier threshold” determines the level of event significance as being either an “event” or “non-event,” i.e., one of multiple specified event significance levels);
based on the determined level of event significance of the event being a highest event significance level of the multiple specified event significance levels, automatically generating a digital visual representation of the event in the database of events using the multiple digitally-recorded components of the real-life imagery (see Codella 3:62-4:3 and 5:36-58, “differentiating . . . predetermined outlier threshold,” where “retrieving one or more images associated with the event” generates a digital visual representation of the event using the multiple digitally-recorded components); and
integrating the generated digital visual representation of the event into a digital display (see Codella 5:59-6:2, “overlaying images tagged with a GPS function onto a map to provide a geo-spatial representation of the event”).
Codella does not explicitly teach the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event.
However, Kozloski teaches the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event (see Kozloski [0052], “presents a list of the generated memory recasts to the user 160 for selection,” and [0086] and [0057]-[0058], “interact with objects and navigate within the virtual environment”).
Codella teaches in 5:52-58 “retrieving one or more images . . . for presentation as a visual description of the detected event.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the visual representation being user-selectable on the digital display to recreate the event and allow user interaction, as taught by Kozloski, in combination with the techniques taught by Codella, because “The animator 120 creates a virtual world for the animation based at least in part on location and captured images for the events . . . For example, the animator 120 can access the images associated with the event . . . the animator 120 generates virtual worlds from images collected from various sources, including images supplied by a user, therapist, or crowd-sourced images” (see Kozloski [0053]).
Codella as modified does not explicitly teach
wherein the digital visual representation is generated according to the timeline associated therewith; and
the visual representation being user-selectable on the digital display to recreate the associated timeline.
However, Estes teaches
wherein the digital visual representation is generated according to the timeline associated therewith (see Estes [0074], “timeline-based social media data visualization”); and
the visual representation being user-selectable on the digital display to recreate the associated timeline (see Estes [0051], “allow the user to drill down to a selected time period, such as time period 402, refocusing the display to only posts within the selected time period”).
Both Codella and Estes teach visualizing events in streaming social media data; see Codella 5:24-35 and Estes [0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the digital visual representation according to the timeline and recreate the associated timeline, as taught by Estes, in combination with the techniques taught by Codella as modified, because “The timeline based data visualizations allow users to interact with the segments/points on the timeline to reveal social media sources” (see Estes [0064]).

Regarding claim 8, Codella teaches a computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (see Codella 6:35-47),
the program instructions comprising:
program instructions to determine contextual data associated with event data for an event (see Codella 5:24-36, “extracting at least one visual semantic concept from the multiple images,” where the “visual semantic concept[s]” are contextual data),
the event having a timeline associated therewith and the event data including multiple digitally-recorded components of real-life imagery depicting one or more aspects of the event, the event being a real-life event (see Codella 5:24-36, “streaming multiple images from at least one social media source in real-time”);
program instructions to determine a level of event significance of the event in a database of events based on contextual data associated with the event data for the event (see Codella 5:36-44, the “event . . . signal strength” is a level of significance based on “semantic concept” contextual data),
the determined level of event significance being one event significance level of multiple specified event significance levels (see Codella 3:15-28 and 5:36-44, “comparing signal strength . . . to a predetermined outlier threshold” determines the level of event significance as being either an “event” or “non-event,” i.e., one of multiple specified event significance levels);
program instructions to, based on the determined level of event significance of the event being a highest event significance level of the multiple specified event significance levels, automatically generate a digital visual representation of the event in the database of events using the multiple digitally-recorded components of the real-life imagery (see Codella 3:62-4:3 and 5:36-58, “differentiating . . . predetermined outlier threshold,” where “retrieving one or more images associated with the event” generates a digital visual representation of the event using the multiple digitally-recorded components); and
program instructions to integrate the generated digital visual representation of the event into a digital display, the integrating comprising displaying as a digital overlay the visual representation on the digital display (see Codella 5:59-6:2, “overlaying images tagged with a GPS function onto a map to provide a geo-spatial representation of the event”).
Codella does not explicitly teach the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event.
However, Kozloski teaches the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event (see Kozloski [0052], “presents a list of the generated memory recasts to the user 160 for selection,” and [0086] and [0057]-[0058], “interact with objects and navigate within the virtual environment”).
Codella teaches in 5:52-58 “retrieving one or more images . . . for presentation as a visual description of the detected event.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the visual representation being user-selectable on the digital display to recreate the event and allow user interaction, as taught by Kozloski, in combination with the techniques taught by Codella, because “The animator 120 creates a virtual world for the animation based at least in part on location and captured images for the events . . . For example, the animator 120 can access the images associated with the event . . . the animator 120 generates virtual worlds from images collected from various sources, including images supplied by a user, therapist, or crowd-sourced images” (see Kozloski [0053]).
Codella as modified does not explicitly teach
wherein the digital visual representation is generated according to the timeline associated therewith; and
the visual representation being user-selectable on the digital display to recreate the associated timeline.
However, Estes teaches
wherein the digital visual representation is generated according to the timeline associated therewith (see Estes [0074], “timeline-based social media data visualization”); and
the visual representation being user-selectable on the digital display to recreate the associated timeline (see Estes [0051], “allow the user to drill down to a selected time period, such as time period 402, refocusing the display to only posts within the selected time period”).
Both Codella and Estes teach visualizing events in streaming social media data; see Codella 5:24-35 and Estes [0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the digital visual representation according to the timeline and recreate the associated timeline, as taught by Estes, in combination with the techniques taught by Codella as modified, because “The timeline based data visualizations allow users to interact with the segments/points on the timeline to reveal social media sources” (see Estes [0064]).

Regarding claim 15, Codella teaches a computer system comprising:
one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (see Codella 6:18-34),
the program instructions comprising:
program instructions to determine contextual data associated with event data for an event (see Codella 5:24-36, “extracting at least one visual semantic concept from the multiple images,” where the “visual semantic concept[s]” are contextual data),
the event having a timeline associated therewith and the event data including multiple digitally-recorded components of real-life imagery depicting one or more aspects of the event, the event being a real-life event (see Codella 5:24-36, “streaming multiple images from at least one social media source in real-time”);
program instructions to program instructions to determine a level of event significance of the event in a database of events based on contextual data associated with the event data for the event (see Codella 5:36-44, the “event . . . signal strength” is a level of significance based on “semantic concept” contextual data),
the determined level of event significance being one event significance level of multiple specified event significance levels (see Codella 3:15-28 and 5:36-44, “comparing signal strength . . . to a predetermined outlier threshold” determines the level of event significance as being either an “event” or “non-event,” i.e., one of multiple specified event significance levels);
program instructions to, based on the determined level of event significance of the event being a highest event significance level of the multiple specified event significance levels, automatically generate a digital visual representation of the event in the database of events using the multiple digitally-recorded components of the real-life imagery (see Codella 3:62-4:3 and 5:36-58, “differentiating . . . predetermined outlier threshold,” where “retrieving one or more images associated with the event” generates a digital visual representation of the event using the multiple digitally-recorded components); and
program instructions to integrate the generated digital visual representation of the event into a digital display, the integrating comprising displaying as a digital overlay the visual representation on the digital display (see Codella 5:59-6:2, “overlaying images tagged with a GPS function onto a map to provide a geo-spatial representation of the event”).
Codella does not explicitly teach the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event.
However, Kozloski teaches the visual representation being user-selectable on the digital display to recreate the event, and the user interacting via the digital display with an object of multiple identified objects of the recreated event (see Kozloski [0052], “presents a list of the generated memory recasts to the user 160 for selection,” and [0086] and [0057]-[0058], “interact with objects and navigate within the virtual environment”).
Codella teaches in 5:52-58 “retrieving one or more images . . . for presentation as a visual description of the detected event.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the visual representation being user-selectable on the digital display to recreate the event and allow user interaction, as taught by Kozloski, in combination with the techniques taught by Codella, because “The animator 120 creates a virtual world for the animation based at least in part on location and captured images for the events . . . For example, the animator 120 can access the images associated with the event . . . the animator 120 generates virtual worlds from images collected from various sources, including images supplied by a user, therapist, or crowd-sourced images” (see Kozloski [0053]).
Codella as modified does not explicitly teach
wherein the digital visual representation is generated according to the timeline associated therewith; and
the visual representation being user-selectable on the digital display to recreate the associated timeline.
However, Estes teaches
wherein the digital visual representation is generated according to the timeline associated therewith (see Estes [0074], “timeline-based social media data visualization”); and
the visual representation being user-selectable on the digital display to recreate the associated timeline (see Estes [0051], “allow the user to drill down to a selected time period, such as time period 402, refocusing the display to only posts within the selected time period”).
Both Codella and Estes teach visualizing events in streaming social media data; see Codella 5:24-35 and Estes [0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the digital visual representation according to the timeline and recreate the associated timeline, as taught by Estes, in combination with the techniques taught by Codella as modified, because “The timeline based data visualizations allow users to interact with the segments/points on the timeline to reveal social media sources” (see Estes [0064]).

Regarding claims 2, 9, and 16, Codella as modified teaches further comprising:
recording one or more actions for a configurable time period (see Codella 5:24-35 and 3:42-55, “images from social media channels” are recorded during a “period of time”);
classifying the one or more recorded actions as the event based on the contextual data (see Codella 3:56-61, the images are classifying as an event in the “Irregular State” based on “semantic makeup”);
identifying objects in the one or more recorded actions to provide the multiple identified objects (see Codella 3:56-61 and Kozloski [0053], where “surfaces and objects” are identified and provided, as taught by Kozloski, in the recorded actions, taught by Codella);
storing the event in the database of events (see Codella 5:52-58 and 4:52-5:2, the event is stored by “clustering and/or organizing images correlated to semantics that sufficiently represent an event as it unfolds”); and
continually updating the database of events with live streams (see Codella 5:24-35, “streaming . . . in real-time”).  

Regarding claims 3, 10, and 17, Codella as modified teaches wherein determining a level of significance of the event in a database of events based on the contextual data comprises:
accessing the contextual data from received content (see Codella 3:29-41, “contextual aspects of the image(s)”);
generating a score for the event by assigning weight values to objects associated with the event (see Codella Fig. 2 and 3:29-41, “producing confidence scores for each semantic”); and
adding the assigned weight values for the objects (see Codella 3:62-4:3, the assigned weight values are added to calculate the “mean and standard deviation of background ‘Regular State’ semantics”).  

Regarding claims 4, 11, and 18, Codella as modified teaches further comprising: in response to the added weight values reaching or exceeding a threshold value, classifying the event as significant (see Codella 3:62-4, “more than a threshold number of standard deviations away from the mean”).  

Regarding claims 6, 13, and 20, Codella as modified teaches wherein generating the digital visual representation of the event in the database of events comprises: generating one or more graphical icons that, when selected, allow the user to select a time within the timeline of the event to digitally experience the event (see Estes [0051], “allow the user to drill down to a selected time period, such as time period 402, refocusing the display to only posts within the selected time period”).

Regarding claims 7 and 14, Codella as modified teaches wherein integrating the digital visual representation of the event into the digital display comprises: overlaying the generated visual representation in a two dimensional or three-dimensional display of a mapping service (see Kozloski [0057] and Codella 5:59-6:2, “overlaying images . . . onto a map”).  

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Codella et al. (US 9,002,069 B2) in view of Kozloski et al. (US 2018/0286099 A1) and Estes (US 2014/0129559 A1) as applied to claims 1, 8, and 15 above, and further in view of Beard et al. (US 10,311,074 B1).

Regarding claims 5, 12, and 19, Codella as modified does not explicitly teach receiving user input classifying the event as significant.
However, Beard teaches receiving user input classifying the event as significant (see Beard 5:32-41, “user may also mark a record, say r11, as highly relevant”).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to receive user input, as taught by Beard, in combination with the techniques taught by Codella as modified, because doing so indicates that a record “includes important information for further investigation” (see Beard 5:32-41).
Codella as modified teaches wherein determining the level of significance of the event in the database of events based on the contextual data comprises receiving user input classifying the event as significant (see Codella 5:36-58 and Beard 5:32-41, where determining the level of significance, as taught by Codella, is further based on the user input taught by Beard).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159